Citation Nr: 0717202	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service medical records were destroyed by a 
1973 fire at the National Personnel Records Center (NPRC).

2.  The veteran has a current diagnosis of chronic 
histoplasmosis, currently inactive.

3.  There is competent medical evidence of record causally 
relating the veteran's current respiratory disorder to his 
active military service.


CONCLUSION OF LAW

A respiratory disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a respiratory disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, letters dated in November 2003, July 
2004, and August 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's VA medical treatment records and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The veteran's service medical records are not obtainable, and 
it is presumed that they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The veteran was also accorded a VA examination in September 
2005.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the veteran's service medical records were 
destroyed in the 1973 fire at the NPRC, and as such, his 
inservice treatment for histoplasmosis cannot be confirmed by 
objective medical evidence.  Nonetheless, the Board finds 
that the veteran's January 2005 statement in support of his 
claim, and his statements to the VA examiner in September 
2005, with regard to his symptomatology over the course of 
the postservice period, to be credible.  Similarly, those 
statements provided by the veteran's wife and brother in 
January 2005 are probative to describe their lay 
observations.  Although the veteran, his wife, and his 
brother are not medical professionals, their statements are 
competent evidence to describe the symptomatology they 
observed; their lay statements are compete evidence of 
inservice respiratory symptoms as well as post service 
respiratory symptomatology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (noting that lay persons may 
testify regarding symptoms of a disease or injury).

Moreover, the conclusion of the examiner in the September 
2005 VA examination report is dispositive.  Significantly, 
the Board notes that the VA examiner found the veteran to be 
a credible historian.  The VA examiner also objectively 
confirmed, through radiological studies, that the veteran had 
previously been exposed to histoplasmosis, a finding 
previously noted in the veteran's private medical records 
from March 1976, and concluded that it was "as least as 
likely as not" that the veteran's exposure to histoplasmosis 
occurred in service, based on his report of symptoms in 
service. 

Ultimately, the Board finds that the veteran's statements in 
support of his claim, as well as those of his family, are 
credible to show that the veteran indeed sustained a 
respiratory disorder in service.  The evidence of record also 
contains a current diagnosis of a respiratory disorder, and a 
nexus opinion relating the current disorder to the veteran's 
military service but for the absence of the service medical 
records.  Additionally, there is no evidence to suggest that 
an alternate etiology of the veteran's current respiratory 
disorder exists, and no opinion of record which concludes 
that the veteran's current respiratory disorder is not 
related to his military service.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for a respiratory disorder is 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

Service connection for a respiratory disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


